DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor for an electrical machine having a plurality of poles, wherein each of the poles comprises a radial axis centrally through the pole, the pole comprising: a first slot configuration having a magnet, the magnet being substantially perpendicular to the radial axis; and a second slot configuration having a pair of linear magnets located at spaced apart positions within the second slot configuration, the pair of linear magnets located each side of the radial axis and at an acute angle to the radial axis to form a generally V-shaped second slot configuration of magnets without any magnets of the second slot configuration therebetween, the first slot configuration defined within the generally V-shaped second slot configuration; wherein the rotor comprises two of the first slot configurations located between the second slot configuration and an outer perimeter of the rotor, the two first slot configurations being provided at different depths within the rotor.
Claims 2, 3, 6-15 and 17-21 are allowable for their dependency on claim 1.
Claims 4-5 are allowed for similar reason as claims 1-3, 6-15 and 17-21.

in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834